Case 4:19-mj-00148 Document 3 Filed in TXSD on 01/24/19 Page 1 of 1

 

 

COURTROOM MINUTES: Clerk, U.S. District Court
The Honorable Peter Bray Presiding Southern District of Texas
Deputy Clerk: Jason Marchand ilii '/h.
Interpreter Present? l:| Yes 1343 ERO § l/l* hot/l/ David J. Bradley, Clerk
/ . l

USPT/USPO FI Tr`(/\i blm r OPEN l did ADJOURN l()\ lé~
13 OTHER DISTRICT l:| DIVISION THEIR CASE#
EI:PGEEDING HELD:

nitial Appearance |] Counsel Determination Hearing [l Status Hearing
|:I Bond Hearing [l Identity [l Hearing Continued on
l:l Detention Hearing I;| Preliminary Hearing [l Other

 

CASE NUMBER ECR E’MJ \Q~lg¢g/w Defendant# \
AUSA v§-`mrm/ leg
/

 

 

 

id zuti Lv a (vav mg

 

 

 

 

 

 

?ate of arrest i ") (»/~/I g [] Rule 5
Defendant’s first appearance, Advised of rights/charges on:|:] Indictment l:| Information l’C/mplaint
Violation of l:] Supervised Release l:l Pretrial Release l:| Probation

Bendant [] Material Witness appeared l:] With |ZiGthout counsel
[{efendant requests appointed counsel. l:l Financial Aft'ldavit executed and sworn.

Order appointing Federal Public Defe der [| Order appointing private counsel to follow.
Federal Public Defender Present- `/ 61 114 /’1(/\/
13 Order of partial reimbursementto follow. [] Oral order, Defendant to Reimburse CJA fund $
|:l Defendant advises that he Will retain private counsel.

 

[] Defendant bond set [l Cash |:| Surety E] P/R l:| Unsecured [] $ Deposit
[:l Defendant bond set |:| Cash l] Surety [l P/R [l Unsecured l:l $ Deposit
[] Defendant bond set |:] Cash [] Surety l:| P/R [l Unsecured [] $ Deposit
lj Surety signatures required as to Defendant$) .

[] Defendant(s) advised of conditions of release

l:| BOND EXECUTED l:l Defendant Released

[l Order of Temporary Detention Pending Hearing entered as to Defendant(s)
l:l Order of Detention Pending Trial entered as to Defendant(s)
|:l and Continued l:| Bond reinstated ij Bond Revoked

Defendant remanded to custody [] M/W remanded to custody
l:| Defendant Ordered Removed to Originating[l District |:] Division

 

 

Defendant Waiver of E| Preliminary |:| Identity [] Detention Hrg l:l Detention Hrg this District
[:| Court finds: |] Probable Cause [] Identity

U{efendant(s) i is/are scheduled on l>/Q bi/l 0 at ¢O/;\’YY) for:

l] Arraignment lZ/Counsel Determination Hearing l:| Idelltity Hearing
[l Detention Hearing [] Preliminary Hearing |:| Final Revocation Hearing
l:l Hearing

 

 

 

 

